Citation Nr: 0303217	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  00-24 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from April 1944 to May 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran has 
a chronic right ankle disability.

2.  The veteran's PTSD manifests occupational and social 
impairment with deficiencies in most areas, such as family 
relations, judgment, thinking, and mood, but is not 
productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

2.  The schedular criteria for an initial rating of 70 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified him of all regulations pertinent to 
service connection and increased rating claims, informed him 
of the reasons for which it had denied his claims, and 
provided him additional opportunities to present evidence and 
argument in support of his claims.  The Board here notes that 
the RO has attempted without success to obtain the veteran's 
service medical records.  In correspondence received in July 
1991, the National Personnel Records Center indicated that 
the veteran's medical records could not be reconstructed.

The Board notes that the claims file does contain relevant VA 
medical records, including VA examinations that have 
addressed the veteran's contentions (concerning his right 
ankle) and have assessed the severity of his service-
connected PTSD.  The veteran has not referenced any 
unobtained evidence that might aid his claims or that might 
be pertinent to the bases of the denial of his claims, and in 
a December 2002 letter the veteran was notified of the 
evidence he could submit and the evidence that VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
such, the Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.102, 3.159.

I.  Right Ankle

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

At a January 2000 VA joints examination, the veteran 
indicated that he fractured his right ankle in 1945 while 
serving in Germany; he indicated that he currently suffered 
from bilateral ankle pain.  Physical examination of the right 
ankle revealed no objective evidence of painful motion, 
instability, or abnormal movement; there was some limitation 
of dorsiflexion.  X-rays revealed that the bones were intact, 
ankle mortise was normally aligned, and there was no soft 
tissue swelling identified.  The diagnosis was arthralgia of 
the right ankle with no loss of function due to pain.

Although the January 2000 VA examiner was examining the 
veteran to ascertain the nature of any right ankle disability 
that might be present, the examiner was unable to find a 
basis for diagnosing any current right ankle disability.  In 
this case, there is no evidence demonstrating a chronic right 
ankle disability.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a right ankle 
disability.

The Board acknowledges the veteran's many complaints of right 
ankle pain.  Pain alone (the Board notes that arthralgia has 
been defined as pain in a joint; Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991)), however, without a diagnosed or 
identifiable underlying malady or condition, can not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  While the Board does not doubt the sincerity of 
the veteran's belief regarding his right ankle claim, the 
veteran is not competent to offer evidence which requires 
medical knowledge, such as the question of whether a chronic 
disability is currently present.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In short, service connection for a 
right ankle disability is not warranted.

As the preponderance of the evidence is against the veteran's 
right ankle claim, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran.  Accordingly, the benefit-of-the-doubt 
rule is not applicable, and the right ankle claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


II.  PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his PTSD, the severity of the veteran's 
PTSD is to be considered during the entire period from the 
initial assignment of the disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A September 2000 rating decision granted service connection 
for PTSD and assigned a 30 percent rating, effective October 
6, 1999.  In January 2002 the RO increased the rating for the 
veteran's PTSD to 50 percent, also effective October 6, 1999.

The veteran has been assigned a 50 percent disability for 
PTSD under the provisions of Diagnostic Code 9411.  Under 
Diagnostic Code 9411, a rating of 50 percent is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
rating of 70 percent is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The recent medical evidence reflects a worsening of the 
veteran's PTSD symptomatology.  An April 2001-May 2001 VA 
discharge summary indicates that the veteran underwent his 
first psychiatric admission due to the gradual worsening of 
his depression (up to the point wherein he was unable to 
function).  The veteran was placed on close observation and 
"suicidal precautions" were undertaken.  Decreased energy, 
feelings of hopelessness, a lack of interest in activities, 
increased intensity of nightmares, and suicidal ideations 
were noted.  He also admitted to hearing whispering and 
seeing shadows.  Mental examination revealed that the 
veteran's thought processes and judgment were limited and his 
content was preoccupied; his mood was depressed with a 
blunted affect.  The veteran's discharge medications included 
Oxazepam, Zoloft, Risperdal, and Wellbutrin.

While a September 2001 VA treatment record noted that the 
veteran's condition was improving, the Board notes that a 
March 2002 depression screen revealed that the veteran was 
suicidal.  The veteran's wife indicated that the veteran had 
been handling a gun at home and had recently seen visual 
hallucinations of his father, who had in fact died a long 
time previous.  A July 2002 VA treatment record noted that 
the veteran was prescribed medication to help alleviate his 
complaints of poor sleep.  An October 2002 VA treatment 
record indicates that the veteran complained of increasing 
depression and interrupted sleep.

The Board notes that the veteran does not have all the 
symptoms required for a 70 percent rating under Diagnostic 
Code 9411.  However, suicidal ideation, limited thought 
processes, depression affecting the ability to function 
independently, appropriately and effectively (as evinced by 
the April 2001 psychiatric admission), difficulty in adapting 
to stressful circumstances, and occasional hallucinations 
have been shown.  It does not appear that his extensive 
counseling and increase in medication has helped improve the 
veteran's PTSD symptomatology.  The veteran has suffered from 
family trauma and has not received much in the way of support 
from his son.  After a review of the evidence of record, 
including the veteran's credible September 2002 Board hearing 
testimony, the Board finds that the veteran's PTSD symptoms 
more nearly approximate the criteria for a 70 percent rating 
under Diagnostic Code 9411.  See 38 C.F.R. § 4.7.

The medical evidence, however, does not support a finding of 
total occupational and social impairment due to PTSD so as to 
warrant a 100 percent evaluation.  In this regard, the 
veteran has not been shown to manifest the criteria 
contemplated for a 100 percent evaluation for his PTSD.  
Specifically, there have been no findings indicating that the 
veteran suffers from gross impairment in thought processes, 
persistent delusions, grossly inappropriate behavior, an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), or 
disorientation to time or place.  Despite the difficulties 
described at the September 2002 Board hearing, the Board 
notes that the veteran has maintained a marriage of over 50 
years.  The Board notes that the veteran's GAF scores have 
tended to be in the 65 and above range, indicative of only 
some difficulty in occupational and social functioning.

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's PTSD, alone, has resulted in frequent 
hospitalizations or caused marked interference in the 
veteran's employment.  38 C.F.R. § 3.321(b)(1).

In conclusion, the Board finds that the evidence supports 
assignment of a 70 percent rating for the entire period of 
the veteran's claim, but the preponderance of the evidence is 
against entitlement to an initial rating in excess of 70 
percent under Diagnostic Code 9411.  Fenderson, Gilbert.


ORDER

Service connection for a right ankle disability is denied.

An initial rating of 70 percent for PTSD is granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

